



December 31, 2016




Re:    Renewal of Amended and Restated Retention Agreement
Dear David:
This letter is to serve as your notification that Ply Gem Industries, Inc. has
elected to execute its Renewal Term right under your current Amended and
Restated Retention Agreement dated December 31, 2008 for a period of one year.
As such, all applicable rights and terms as outlined in your Amended and
Restated Retention Agreement will remain in effect through December 31, 2017.
Please sign this letter in the space provided below as your acknowledgment and
agreement of this Renewal Term agreement and return this original to me, and
retain a copy for your own records.


 
Sincerely,
 
 
 
PLY GEM INDUSTRIES, INC.
 
 
 
By: /s/ Gary E. Robinette
 
Name: Gary E. Robinette
 
Title: President and Chief Executive Officer
 
 
 
 
 
 
Acknowledged and Agreed:
 
 
 
 
 
/s/ David N. Schmoll
 
David N. Schmoll
 






